Citation Nr: 0206379	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  96-02 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder.

(The issues of entitlement to a rating in excess of 10 
percent for a left ankle disability, a compensable rating for 
hemorrhoids, and service connection for a stomach disorder 
will be decided in a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and godson


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1969 to January 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1995 decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO), which denied 
service connection for headaches and a stomach disorder on 
the basis that new and material evidence, sufficient to 
reopen the claims, was not submitted.  

In the April 1995 rating decision the RO also denied 
increased ratings for the veteran's service-connected 
hemorrhoids and service-connected left ankle disability.  As 
noted on the cover page above, these issues are held in 
abeyance pending further evidentiary development.  

In November 1995, the veteran filed a claim of service 
connection for asthma.  As this issue has not been decided 
specifically, the Board refers it to the RO for initial 
adjudication.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  By November 1982 decision, the Board denied the veteran's 
claims of service connection for a nervous stomach and 
headaches.

2.  By April 1995 rating decision, the RO declined to reopen 
the veteran's claims of service connection for a nervous 
stomach disability and headaches as new and material 
evidence, sufficient to reopen those claims, had not been 
submitted.

3.  Evidence received since the September 1982 denial of 
service connection for headaches does not bear directly and 
substantially on that specific matter, is cumulative, and is 
not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered to 
fairly decide the claim.  

4.  Evidence received since September 1982 bears directly and 
substantially on the matter of service connection for a 
stomach disability, is not cumulative, and is so significant 
that it must be considered to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The November 1982 Board decision is final.  38 U.S.C.A. 
§ 511 (West 1991); 38 C.F.R. § 20.1100 (2001).

2.  New and material evidence has not been received to 
warrant reopening the claim of service connection for 
headaches.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).

3.  New and material evidence has been received to warrant 
reopening the claim of service connection for a stomach 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On his June 1969 report of medical history for enlistment 
purposes, the veteran noted a history of mumps and ear, nose, 
and throat trouble.  The examiner noted no abnormality.  

In August 1969, he complained of lower right abdomen pain.  
The diagnosis was uncertain.

January 1970 service medical records indicated complaints of 
headaches.  In February 1970, he again complained of 
headaches preceded by dizziness and occasionally followed by 
diplopia.  He stated that he worked around jet fuel and 
reported occasional nausea that occurred with and without 
headaches.

In April 1970, he was seen by a neurologist.  A change in job 
assignment was recommended.  Apparently, he had several 
syncopal episodes in addition to the headaches.  His duties 
entailed exposure to jet fuel, and the neurologist opined 
that the veteran's headaches were probably not of organic 
etiology, but rather due to the toxicity of the jet fuel.  

That month, he was seen for nausea and vomiting.  In October 
1970, he complained of stomach pain.  There were no 
gastrointestinal symptoms.  In November 1970, he complained 
of right lower quadrant stomach pain that was unrelated to 
meals and not associated with vomiting or diarrhea.  On 
objective examination, no mass was found.  Apparently, he was 
gastrointestinally asymptomatic and the only verified symptom 
was right lower quadrant pain.  

In February 1971, he was treated for an upper respiratory 
infection and a headache.  The diagnosis was upper 
respiratory infection.  In December 1971, he complained of 
chills, headaches, and dizziness with stomach pain.  Flu was 
diagnosed.

In June 1972, he reported abdominal pain as well as a head 
and chest cold.  He complained of multiple aches and pains.  
A throat culture was recommended. 

In a November 1972 report of medical history for separation 
purposes, he indicated complaints of frequent severe 
headaches, nervous trouble, depression and excessive worry, 
and stomach trouble.  The examiner noted that the headaches 
possibly resulted from sinus trouble, and also noted that the 
veteran was hospitalized in service for abdominal pain, but 
that diagnostic testing was "negative."  Nervousness and 
depression was noted to have resulted from "family 
trouble."  

The November 1972 separation medical examination report 
revealed a normal gastrointestinal system and no neurologic 
problems.  His physical profile amounted to a "picket 
fence" (i.e., all 1's), indicating a high level of medical 
fitness.  See generally Hanson v. Derwinski, 1 Vet. App. 512, 
514 (1991) for an explanation of the military medical profile 
system.  

On December 1974 VA medical examination, no psychiatric 
disorder was found.  The examiner noted an August 1973 
motorcycle accident in which the veteran was struck head-on.  
He complained of stomach pain, and nervous stomach with 
moderate symptomatology was diagnosed.  

By January 1975 decision, the RO denied service connection 
for "nervous stomach."

In July 1979, he filed a claim of, in pertinent part, service 
connection for a stomach disability and headaches.

On May 1980 VA examination, the veteran reported stomach 
trouble and temporal headaches.  Some tenderness was elicited 
on examination of the lower abdomen.  The diagnoses were 
"stomach problems alleged by veteran" and "headaches 
alleged by veteran."

By July 1980 rating decision, the RO denied service 
connection for a stomach condition, as new and material 
evidence, sufficient to reopen that claim, had not been 
submitted.  The RO also denied service connection for 
headaches.

By November 1982 decision, the Board denied service 
connection for a stomach disorder as no new and material 
evidence had been added to the file with respect to that 
disability.  The Board also denied service connection for 
headaches.

August 1985 VA medical records indicate that the veteran 
complained of stomach trouble.  The pain was greatest in the 
right lower quadrant.  He stated that he suffered abdominal 
pain several times a year since 1969.  The pain was rarely 
associated with nausea or decreased appetite.  There were no 
known hernias or bulges.  A definitive diagnosis was not 
ascertained.

September 1985 VA medical records indicated a diagnosis of 
probable spigelian hernia.  Surgery was scheduled.

In June 1994, he filed a claim of service connection for, in 
pertinent part, headaches and stomach pain.

June 1994 VA medical records indicated complaints of left 
temporal headaches.

By April 1995 rating decision, the RO denied service 
connection for headaches and a "nervous stomach" as no new 
and material evidence had been submitted.

July 1970 service records apparently submitted following the 
April 1995 rating decision reflect that the veteran was found 
unqualified for duty as a fuel specialist.

October 1970 service medical records indicated a palpable 
lower right quadrant mass and tenderness in that area.  Such 
symptomatology was suggestive of early herniation, according 
to the report.

March 1995 VA medical records indicated a diagnosis of 
chronic headaches.

By October 1995 rating decision, the RO reviewed the 
foregoing evidence, but again denied service connection for 
headaches and a stomach disability because sufficient new and 
material evidence had not been submitted.

In February 1997, he submitted a medical treatise regarding 
headaches.  The article focused on a research subject whose 
headaches were related to emotional and/or psychiatric 
symptomatology.

That month he testified at a personal hearing at the RO that 
he had a "stomach condition" and that he received various 
diagnoses over time, to include nervous stomach, hernia, and 
ulcer.  As to headaches, he stated that he used to feel dizzy 
after operating refueling equipment.  He stated that he had 
been experiencing headaches since that time.  Regarding his 
stomach, he testified that he did not know what brought on 
the pain in service.  He stated, however, that he did not 
have such pain prior to service.  He indicated that he was 
hospitalized shortly after service due to complaints of 
headaches and stomach trouble.  His spouse testified that the 
headaches were so bad at times that the veteran could not 
remember where he was going.  His godson testified that 
following periods of forgetfulness, the veteran had 
stomachaches and headaches.

July 1998 VA medical records reflected complaints of 
headaches over a period of 30 years that were becoming 
increasingly severe.  Currently, he reported headaches three 
to four times a day lasting more than one hour.  Nausea, 
blurred vision, and photophobia accompanied the headaches.  
The diagnosis was tension headaches.

As indicated above, the veteran's claims of service 
connection for a stomach disorder and for headaches were last 
finally denied by November 1982 Board decision.  38 U.S.C.A. 
§ 511 (West 1991); 38 C.F.R. § 20.1100 (2001).  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  Id.; see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Not every piece of new evidence is "material," but some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), it was held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the Board's November 
1982 decision.  

In this case, the additional evidence submitted after 
November 1982 consists of records showing continuing 
complaints of stomach pain and headaches.  Regarding his 
claimed stomach disability, the September 1985 medical 
records indicate a diagnosis of probable spigelian hernia and 
October 1970 service medical records indicate that his 
symptomatology was suggestive of early herniation.  The 
foregoing evidence is clearly new.  It is also material as it 
provides an in-service impression and a similar post-service 
diagnosis; such similarity in diagnoses was unavailable 
previously.  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.

As to headaches, the new evidence merely shows continuing 
complaints.  All new evidence submitted since November 1982 
indicates that the veteran still complains of headaches; 
however, it does not indicate in any way that the veteran's 
headaches are related to service.  In short, it does not 
significantly add to the evidentiary picture that existed 
prior to November 1982.  Thus, the new evidence with regard 
to headaches is not new and material, sufficient to reopen 
the claim of service connection for headaches.  Id.

In conclusion, the claim of service connection for a stomach 
disability must be reopened.  However, due to the absence of 
new and material evidence, the veteran's claim of service 
connection for headaches will not be reopened.


ORDER

No new and material evidence having been submitted, service 
connection for headaches is denied.

New and material evidence, sufficient to reopen a claim of 
service connection for a stomach disability, has been 
submitted.  To that extent only, the claim is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

